UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant R Filed by a Party other than the Registrant £ Check the appropriate box: RPreliminary Proxy Statement. £Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). £Definitive Proxy Statement. £Definitive Additional Materials. £Soliciting Material under §240.14a-12. TECH PRECISION CORPORATION (Name of Registrant as Specified in its Charter) NOT APPLICABLE (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): R No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £ Fee paid previously with preliminary materials: £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: TECHPRECISION CORPORATION October, 2010 Dear Shareholder: It is my pleasure to invite you to attend our Annual Meeting of Shareholders. The meeting will be held on November 22, 2010 at 10 a.m. Eastern Time at Pepper Hamilton LLP, The New York Times Building, 37th Floor, 620 Eighth Avenue New York, New York 10018.The Notice of Annual Meeting and Proxy Statement accompanying this letter describes the business to be conducted at the meeting. If you plan to attend the meeting and you hold your shares in registered form, and not through a bank, brokerage firm or other nominee, please mark the appropriate box on your proxy card. If you plan to attend and your shares are held by a bank, brokerage firm or other nominee, please send written notification to 1 Bella Drive, Westminster, MA 01473, Attention: Richard Fitzgerald, and enclose evidence of your ownership (such as a letter from the bank, brokerage firm or other nominee confirming your ownership, or a bank or brokerage firm account statement).The names of all those indicating they plan to attend will be placed on an admission list held at the registration desk at the entrance to the meeting. It is important that your shares be represented at the meeting, regardless of the number you may hold. Whether or not you plan to attend, if you hold your shares in registered form, please sign, date and return your proxy card as soon as possible. If, on the other hand, you hold your shares through a bank, brokerage firm or other nominee, please sign, date and return to your bank, brokerage firm or other nominee the enclosed voting instruction form, or if you prefer, you can vote by telephone or through the Internet in accordance with instructions set forth in the enclosed voting instruction form. I look forward to seeing you on November 22nd. Sincerely, James S. Molinaro Chief Executive Officer i NOTICE OF ANNUAL MEETING OF SHAREHOLDERS November 22, 2010 10:00 a.m. Eastern Time Pepper Hamilton LLP The New York Times Building 37th Floor 620 Eighth Avenue, New York, New York 10018 October, 2010 Dear Shareholder: You are invited to the Annual Meeting of Shareholders of TechPrecision Corporation (the “Company”). We will hold the meeting at the time and place noted above. At the meeting, we will ask you to: 1. Elect six directors: Philip A. Dur, Michael R. Holly, James S. Molinaro, Louis A. Winoski, Andrew A. Levy and Leonard M. Anthony; 2. Approve amendments to our 2006 Long-Term Incentive Plan to authorize the grant of incentive stockoptions; 3. Approve an amendment to our Certificate of Incorporation to effect a reverse stock split of our outstanding common stock at an exchange ratio of 1−for−2, at any time prior to the one year anniversary of our 2010 annual meeting of stockholders, the implementation and timing of which shall be subject to the discretion of our Board of Directors; 4 Consider and ratify the selection of Tabriztchi and Co. CPA, P.C. as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2011; and 5.Transact any other business properly brought before the meeting. Your vote is important. To be sure your vote counts and assure a quorum, please vote, sign, date and return the enclosed proxy card or voting instruction form whether or not you plan to attend the meeting; or if you prefer and if you hold your shares through a bank, brokerage firm or other nominee, please follow the instructions on the enclosed voting instruction form for voting by Internet or by telephone whether or not you plan to attend the meeting in person. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD ON NOVEMBER 22, 2010. The proxy statement and the annual report to shareholders are available at: [ ] By order of the Board of Directors, Richard F. Fitzgerald, Chief Financial Officer ii IMPORTANT You will not be admitted to the Annual Meeting without proper identification (such as a driver’s license or passport) and either proof of your ownership of TechPrecision’s common stock or proof that you hold a valid proxy from a shareholder who held TechPrecision’s common stock as of the record date of the Annual Meeting. Registration will begin at 9:15 a.m. Eastern Time.Please allow ample time for check-in. Please bring proper identification and evidence of either your stock ownership or the grant of any valid proxy you hold with you in order to be admitted to the Annual Meeting.If your shares (or the shares of the shareholder who granted you the proxy) are held in the name of a bank, broker, or other nominee holder and you plan to attend the Annual Meeting in person, please bring a copy of your broker statement, the proxy card mailed to you by your bank or broker or other proof of ownership of TechPrecision’s common stock (or the equivalent proof of ownership as of the close of business on the record date of the shareholder who granted you the proxy).For information on requirements relating to voting your shares in person at the Annual Meeting, see “Item I — Information About Voting” on page 1 of the accompanying Proxy Statement. Cameras, cell phones, recording equipment, and other electronic devices will not be permitted at the meeting. iii Table of Contents I.Information About Voting 1 Solicitation of Proxies 1 Agenda Items 1 Who Can Vote 1 How to Vote 1 Use of Proxies 2 Broker Non-Votes 2 Revoking a Proxy or Changing Your Vote 2 Quorum Requirement 3 Vote Required for Action 3 II.Proposal One – Election of Directors 4 III.Board of Directors and Officers and Nominees 4 IV.Information About the Board of Directors 6 Meetings 6 Independence 6 Shareholder Communications 7 Committees 7 Audit Committee 7 Compensation Committee 7 Compensation Committee Interlocks 7 Board of Directors Compensation 9 V.Security Ownership of TechPrecision 10 Security Ownership of Certain Beneficial Owners and Management 10 VI.Executive Compensation 11 Summary Compensation Table 11 All Other Compensation 11 VII.Related Party Transactions 15 VIII.Proposal Two – Amendment of the 2006 Long-Term Incentive Plan 15 The Plan 16 Administration; Participation 16 Available Shares; Limitations 17 Amendments 18 Tax Matters 18 Proposed Amendments of the Plan 19 IX.Proposal Three – Reverse Stock Split 19 Purposes of the Reverse Stock Split 20 Potential Risks of the Reverse Stock Split 21 Effective Date 21 Principal Effects of the Reverse Stock Split 21 Accounting Consequences 24 No Appraisal Rights 24 No Going Private Transaction 24 Interests of Certain Persons in the Proposal 24 Federal Income Tax Consequences of the Reverse Stock Split 25 X.Proposal Four – Ratification of Independent Registered Public Accounting Firm 27 XI.Audit Committee Report 27 Audit Fees 27 Pre-Approval Policy 28 XII.Other Matters 28 Section 16(a) Beneficial Ownership Reporting Compliance 28 Shareholder Proposals for the 2010 Annual Meeting 28 Expenses Relating to this Proxy Solicitation 29 Appendix A-1 A-1 Appendix A-2 A-2 Appendix B B-1 iv I. INFORMATION ABOUT VOTING Solicitation of Proxies Our Board of Directors is soliciting proxies for use at the Annual Meeting of Shareholders of TechPrecision Corporation (the “Company”) to be held on November 22, 2010 (the “Annual Meeting”) and any adjournments of that meeting.We first mailed this proxy statement, the accompanying form of proxy and our Annual Report to Shareholders for our fiscal year ending March 31, 2010 (“fiscal 2010”) on or about October, 2010. Agenda Items The agenda for the Annual Meeting is to: 1.
